1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,           No. CV 19-01327-DSF (PLAx)
10                 Plaintiff,
11
          vs.                            CONSENT JUDGMENT
12                                       OF FORFEITURE
      UP TO $28,174,145.52 IN
13    HUNTINGTON NATIONAL BANK ESCROW
      ACCOUNT NUMBER ’7196, ET AL.,
14
                    Defendants In Rem.
15
16   CHRISTOPHER JOEY MCFARLAND,
17
18                  Claimant.
19
          Plaintiff United States of America and Claimant Christopher
20
     Joey McFarland (“Claimant”) have made a stipulated request for the
21
     entry of this Consent Judgment, partially resolving this action.
22
          The Court, having considered the stipulation and request of
23
     the parties, and good cause appearing therefor, HEREBY ORDERS,
24
     ADJUDGES AND DECREES:
25
          1.    This Court has jurisdiction over Plaintiff, the following
26
     Defendants:   (a) $14,087,072.76 in Huntington National Bank Escrow
27
     Account Number ‘7196; (b) $1,148,739.35 in Barclays Bank of
28
     Delaware Account Number ’6111; and (c) $162,486.88 in Fidelity
1    Investments, Inc. Account Number ’9340 (collectively, the
2    “Defendant Funds”), Claimant, and the subject matter of this action
3    as related to the Defendant Funds only.
4         2.     This Consent Judgment does not apply to the remaining
5    defendant asset in this action, $14,087,072.76 in Huntington
6    National Bank Escrow Account Number ‘7196.
7         3.     The Government has given and published notice of this
8    action as required by law, including Supplemental Rule G for
9    Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal
10   Rules of Civil Procedure, and the Local Rules of this Court.    All
11   potential claimants to the Defendant Funds, other than Claimant,
12   are deemed to have admitted the allegations of the Complaint.
13   Nothing in this consent judgment is intended or should be

14   interpreted as an admission of wrongdoing by Claimant, nor should

15   this consent judgment be admitted in any criminal proceeding

16   against Claimant to prove any of the facts relied upon to establish

17   reasonable cause for the seizure of the Defendant Funds or the

18   commencement of this action.   The allegations set forth in the

19   Complaint are sufficient to establish a basis for forfeiture of the

20   Defendant Funds.

21        4.     The Government shall have judgment as to the Defendant

22   Funds, and all interest earned by the government thereon, and no

23   other person or entity shall have any right, title or interest

24   therein. The Government shall dispose of said funds in accordance

25   with law.

26        5.     The Court finds that there was reasonable cause for the

27   seizure of the Defendant Funds and institution of this action on

28
1    the Defendant Funds. This consent judgment shall be construed as a
2    certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
3         6.    Each of the parties shall bear its own fees and costs in
4    connection with the seizure of the Defendant Funds and this action.
5         IT IS SO ORDERED.

6    DATED:    July 17, 2019

7                                   Honorable Dale S. Fischer
                                    UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1    Approved as to form and content:
2
     Dated: July 15, 2019          /s/ Daniel Crump
3                                  SHARON COHEN LEVIN, Pro Hac Vice
                                   DANIEL CRUMP
4                                  Wilmer Cutler Pickering Hale and
                                   Dorr LLP
5
                                   Attorneys for Claimant
6
                                   Christopher Joey McFarland
7
8
     Dated: July 15, 2019          DEBORAH CONNOR, Chief
9                                  Money Laundering and Asset Recovery
                                   Section
10
11                                 NICOLA T. HANNA
                                   United States Attorney
12                                 LAWRENCE S. MIDDLETON
                                   Assistant United States Attorney
13                                 Chief, Criminal Division
                                   STEVEN R. WELK
14                                 Assistant United States Attorney
15                                 Chief, Asset Forfeiture Section

16                                     /s/ [by e-mail confirmation]
                                   JOHN J. KUCERA
17                                 MICHAEL R. SEW HOY
                                   Assistant United States Attorney
18
19                                 MARY BUTLER, Chief, International Unit
                                   WOO S. LEE, Deputy Chief,
20                                      International Unit
                                   JOSHUA L. SOHN, Trial Attorney
21                                 BARBARA LEVY, Trial Attorney
                                   Attorneys for Plaintiff
22                                 United States of America
23
24
25
26
27
28
